Citation Nr: 0115514	
Decision Date: 06/05/01    Archive Date: 06/13/01

DOCKET NO.  95-09 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for arthritis of the 
spine as secondary to the veteran's service-connected 
residuals of a gunshot wound to the right shoulder.

2.  Entitlement to secondary service connection for arthritis 
of the spine based on aggravation by the veteran's service-
connected residuals of a gunshot wound to the right shoulder.

3.  Entitlement to an increased rating for the residuals of a 
gunshot wound to the right shoulder involving Muscle Group 
IV, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi Barlow, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to 
November 1945.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, which denied the benefits sought on 
appeal.  Specifically, the RO found that the veteran had not 
submitted new and material evidence to reopen his claim of 
service connection for arthritis of the spine as a result of 
his service-connected gunshot wound to the right shoulder, 
and that the criteria for a disability evaluation in excess 
of 30 percent for the residuals of a gunshot wound to the 
right shoulder were not met.

The Board considered this matter in March 1997 and remanded 
the case for further consideration pursuant to a United 
States Court of Appeals for Veterans Claims (Court) case 
decided in 1995 regarding aggravation of an existing 
condition by a service-connected disability.  See Allen v. 
Brown, 7 Vet. App. 439 (1995).  Consequently, the Board 
recharacterized the issues before it as set out above and 
remanded the first two issues as inextricably intertwined and 
requiring consideration under Allen, id.  The Board also 
remanded the issue of an increased rating for residuals of a 
gunshot wound to the right shoulder for the RO to obtain 
additional treatment records, afford the veteran a VA 
examination, and determine if the veteran wanted a hearing.  

The RO has continued to find that the veteran has not 
submitted new and material evidence to reopen his claim of 
service connection for arthritis of the spine as a result of 
his service-connected right shoulder disability and that the 
criteria for a disability evaluation in excess of 30 percent 
for the residuals of a gunshot wound to the right shoulder 
have not been met.  It also found that there was no evidence 
of aggravation of spinal arthritis by the veteran's service-
connected right shoulder disability.  As such, this matter 
has been returned for the Board's consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  In an October 1980 decision, the Board denied service 
connection for arthritis of the spine as a result of service-
connected gunshot wound to the right shoulder.

3.  The evidence associated with the claims file subsequent 
to the Board's October 1980 decision is new, but not so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim of service 
connection for arthritis of the spine as a result of service-
connected residuals of a gunshot wound to the right shoulder.

4.  The veteran's degenerative arthritic disease of the 
lumbar spine has not been aggravated by his service-connected 
residuals of a gunshot wound to the right shoulder.

5.  The veteran has severe limitation of function in Muscle 
Group IV of the right shoulder.


CONCLUSIONS OF LAW

1.  The Board's October 1980 decision denying entitlement to 
service connection for arthritis of the spine as a result of 
service-connected residuals of a gunshot wound to the right 
shoulder is final.  38 U.S.C.A. §§ 7103, 7104(a) (West 1991); 
38 C.F.R. §§ 20.302, 20.1100 (2000).

2.  The evidence submitted subsequent to the October 1980 
Board decision is not new and material, and the requirements 
to reopen the claim of entitlement to service connection for 
arthritis of the spine as a result of service-connected 
residuals of a gunshot wound to the right shoulder have not 
been met.  38 U.S.C.A. §§ 5108, 7104 (West 1991); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. §§ 3.156(a), 20.1105 (2000).

3.  Arthritis of the spine was not aggravated by a service-
connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. §§ 3.102, 3.303, 3.310, 
3.322 (2000).

4.  The criteria for a disability evaluation in excess of 30 
percent for the residuals of a gunshot wound to the right 
shoulder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 4.1-4.16, 4.73, 
Diagnostic Code 5304 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset of this decision, the Board finds that VA has 
met its duty to notify the veteran and his representative of 
any information and evidence needed to substantiate and 
complete his claims and its duty to assist the veteran in 
the development of these claims under the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  By virtue of the Statement of the Case and 
Supplemental Statements of the Case issued during the 
pendency of the appeal, the veteran and his representative 
were given notice of the information, medical evidence, or 
lay evidence necessary to substantiate the veteran's claims.  
The veteran was afforded VA examination, but canceled the 
appointment set in November 1998.  He was contacted by the 
RO in August 1999, and asked if he would like to reschedule 
the appointment, but the veteran did not respond.  The RO 
made reasonable efforts to obtain relevant records 
adequately identified by the veteran and it appears that all 
evidence identified by the veteran relative to these claims 
has been obtained and associated with the claims folder.  
The veteran was also given the opportunity to appear and 
testify before an RO Hearing Officer in March 1995, but he 
canceled that hearing due to the illness of his wife.  The 
RO contacted the veteran in August 1999, and asked if he 
would like to reschedule a hearing, but the veteran did not 
respond.  Consequently, the Board finds that VA made every 
effort to fully develop the veteran's claims and, as such, 
it has met its duty to assist.

I.  New and Material Evidence to Reopen
the claim of Service Connection for Arthritis of
the Spine as a result of the Residuals
of a Gunshot Wound to the Right Shoulder

In March 1946, service connection was granted for the 
residuals of a gunshot wound to the right shoulder.  In 
November 1977, the veteran requested service connection for 
arthritis of the spine, alleging that he had developed 
arthritis in his spine, shoulder, and hand as a result of his 
service-connected right shoulder disability.  The RO denied 
that claim and the veteran appealed.  In October 1980, the 
Board denied service connection for arthritis of the spine as 
not causally related to the veteran's service-connected right 
shoulder disability.  The Board noted at that time that the 
only objective evidence was a statement by a physician that 
the veteran's degenerative arthritis "may have" a causal 
relationship to his gunshot wound, but did not definitively 
link the two disorders.

In October 1980, there was no appellate body to which the 
veteran could have appealed the Board's decision.  
Accordingly, the October 1980 decision became final.  See 38 
U.S.C.A. §§ 511(a), 7103, 7104(a), 7251; 38 C.F.R. §§ 20.302, 
20.1100.  If new and material evidence is presented or 
secured with regard to a claim that has been disallowed, 
however, the Secretary may reopen said claim and review the 
former disposition.  See 38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. 
§§ 3.102, 3.156, 20.1105.  

The question of whether evidence is "new and material" is 
analyzed under 38 C.F.R. § 3.156(a).  The first step requires 
determining whether the newly presented evidence "bears 
directly and substantially upon the matter under 
consideration," i.e. whether it is probative of the issue at 
hand.  See Cox v. Brown, 5 Vet. App. 95, 98 (1993).  Evidence 
is probative when it "tend[s] to prove, or actually proves 
an issue."  Routen v. Brown, 10 Vet. App. 183, 186 (1997) 
(citing Black's Law Dictionary 1203 (6th ed. 1990)).  Second, 
the evidence must actually be shown to be "new," and not of 
record when the last final decision denying the claim was 
made.  See Struck v. Brown, 9 Vet. App. 145, 151 (1996).  In 
other words, the evidence cannot be cumulative or redundant.  
See 38 C.F.R. § 3.156(a).  The final step of the analysis is 
to determine whether the evidence "is so significant that it 
must be considered in order to fairly decide the merits of 
the claim."  Hodge v. West, 155 F.3d 1356, 1359 (Fed. Cir. 
1998) (citing 38 C.F.R. § 3.156(a)).  This does not mean that 
the evidence warrants a revision of the prior determination.  
It is intended only to ensure that the Board has all 
potentially relevant evidence before it.  See Hodge at 1363 
(citing "Adjudication; Pensions, Compensation, Dependency: 
New and Material Evidence; Final Definition," 55 Fed. Reg. 
at 52274 (1990)).  The credibility of the new evidence is to 
be presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  If all of the tests are satisfied, the claim must be 
reopened.

In March 1994, the veteran requested that his claim for 
service connection for arthritis of the spine be reopened, 
again averring that his back problems were a result of his 
service-connected right shoulder disability.  VA outpatient 
treatment records were obtained by the RO which revealed 
treatment with narcotic pain medication for back pain.  X-
rays of the lumbar spine performed in April 1994 showed 
degenerative arthritic disease of the lumbar spine with some 
disc space narrowing at the L4 and L5 levels.  Private 
treatment records from March 1995 through February 2000 show 
treatment with narcotic pain medication for back pain.  The 
veteran related playing golf on a regular basis and 
exercising daily.  The private records show a diagnosis of 
osteoarthritis of the shoulders, back, feet, and legs, with 
no opinion as to etiology or aggravation of the disorder by 
another disability.

The veteran was scheduled for a VA examination in November 
1998, but canceled his appointment.  The examination report 
shows that the veteran was, "unable to make it in to 
Boston."  In August 1999, the RO wrote the veteran a letter 
requesting that he contact it if he wanted to reschedule his 
VA examination.  The veteran did not respond to that letter.

Based on the evidence as outlined above, the Board finds that 
the evidence submitted since the October 1980 Board decision 
is certainly new as it was not before the Board at the time 
of said decision, however, it is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  The evidence merely shows that the veteran 
continues to be treated for osteoarthritis, which is a 
degenerative disease.  There is no evidence other than the 
veteran's contentions to suggest that the arthritic spine is 
a result of a gunshot wound to the shoulder.  As for the 
veteran's statements, standing on their own, they are not 
sufficient to establish a medical relationship.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992) (Laypersons are not 
competent to offer medical opinions).  Therefore, the Board 
finds that new and material evidence has not been submitted 
to reopen the claim of service connection for arthritis of 
the spine as a result of the veteran's service-connected 
gunshot wound to the right shoulder.

II.  Secondary Service Connection for
Arthritis of the Back due to Aggravation
by Service-Connected Disability

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  If 
there is no evidence of a chronic condition during service, 
or an applicable presumptive period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  See Savage 
v. Gober, 10 Vet. App. 488, 495-98 (1997).  If service 
connection is to be established by continuity of 
symptomatology, there must be medical evidence that relates 
a current condition to that symptomatology.  Id.

In cases involving aggravation by active service, the rating 
will reflect only the degree of disability over and above 
the degree of disability existing at the time of entrance 
into active service.  See 38 C.F.R. § 3.322.  When 
aggravation of a veteran's nonservice-connected condition is 
proximately due to or the result of a service-connected 
disability, the veteran shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to aggravation.  See 
Allen v. Brown, 7 Vet. App. 439, 448-49 (1995).

In the instant case, the veteran avers, in the alternative, 
that his degenerative arthritis of the spine has been 
aggravated by his service-connected right shoulder 
disability.  Specifically, the veteran contends that he has 
had to use his back more than he would have had he not been 
shot in the right shoulder during World War II and, as a 
result, his degenerative arthritis is aggravated by the 
additional use.  As stated above, the statements of a 
layperson, standing on their own, are not sufficient to 
establish a medical relationship.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992).  Consequently, absent a medical 
opinion linking the veteran's progressive degenerative 
disease to his service-connected disability, service 
connection cannot be granted.

The evidence of record shows that the veteran is treated on a 
regular basis with narcotic pain medication for 
osteoarthritis.  There is, however, no mention in the 
treatment records of a causal connection, or any connection 
for that matter, between the veteran's osteoarthritis and the 
residuals of a gunshot wound to the right shoulder.  
Furthermore, the veteran canceled his appointment for a VA 
examination in November 1998 and never expressed an interest 
in rescheduling such an appointment.  Therefore, the Board 
finds that there is no evidence of aggravation of a 
nonservice-connected condition by a service-connected 
disability and service connection is denied for arthritis of 
the spine as a result of aggravation by the residuals of a 
gunshot wound to the right shoulder.

III.  Increased Disability Evaluation for the
Residuals of a Gunshot Wound
to the Right Shoulder

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and an 
increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Diagnostic Code 5304 of 38 C.F.R. § 4.73 sets out the 
criteria for evaluating injuries to Muscle Group IV, found 
in the shoulder, as follows:  a noncompensable evaluation is 
assigned for slight limitation of function in the dominant 
arm; a 10 percent evaluation is assigned for moderate 
limitation of function in the dominant arm; a 20 percent 
evaluation is assigned for moderately severe limitation of 
function in the dominant arm; and, a 30 percent evaluation 
is assigned for severe limitation of function in the 
dominant arm.  Function is characterized as stabilization of 
the shoulder against injury in strong movements, holding 
head of humerus in socket, abduction, and outward and inward 
rotation of the arm.  The intrinsic muscles of the shoulder 
girdle are the (1) supraspinatus, (2) infraspinatus and 
teres minor, (3) subscapularis, and (4) coracobrachialis.

Although Diagnostic Code 5304 appears to most closely 
describe the disability of the veteran, the veteran has 
requested that Diagnostic Code 5200 of 38 C.F.R. § 4.71 be 
used in evaluating his right shoulder disability.  
Diagnostic Code 5200 sets out the criteria for evaluating 
ankylosis of the scapulohumeral articulation.  Specifically, 
a 30 percent evaluation is assigned when there is evidence 
of favorable ankylosis with abduction to sixty degrees in 
the dominant arm; a 40 percent evaluation is assigned when 
there is evidence of intermediate ankylosis between 
favorable and unfavorable in the dominant arm; and, a 50 
percent evaluation is assigned when there is evidence of 
unfavorable ankylosis of the dominant arm with abduction 
limited to twenty-five degrees from the side.

The evidence of record shows that the veteran is treated on 
a regular basis with narcotic pain medication for shoulder 
pain, but he continues to play golf on a regular basis.  In 
August 1991, the veteran was found to have the same movement 
in both of his shoulders, measured at ninety degrees of 
abduction, one-hundred twenty degrees of forward flexion, 
and forty-five degrees of external rotation.  Since that 
time, and most recently in March 2000, he has been found to 
have a normal range of motion in his right shoulder.  As 
noted above, the veteran canceled a VA examination scheduled 
in November 1998, and did not respond to the RO's 
correspondence to reschedule such an appointment.  
Consequently, there is no evidence of ankylosis.

Given the evidence as outlined above, the Board finds that 
Diagnostic Code 5200 is not an appropriate measuring tool 
for the veteran's right shoulder disability as there is no 
evidence of ankylosis.  Using Diagnostic Code 5304, it is 
determined that the veteran's current evaluation of being 
severely limited in function is appropriate.  The evidence 
of record shows that the veteran does not complain of 
limitation in his daily activities and is able to play golf 
on a regular basis.  He uses pain medication as needed and 
is seen for follow-up every three to six months.  Although 
he has some limitation of motion in the right shoulder, his 
treating physician continues to characterize his motion as 
"normal."  As he did not report for scheduled examination, 
the Board is unable to evaluate pain and functional loss 
pursuant to 38 C.F.R. §§ 4.40 and 4.45.  There is nothing in 
the record to suggest that the highest rating within 
Diagnostic Code 5304 is not for application in this 
veteran's case.

The potential application of other various provisions of 
Title 38 of the Code of Federal Regulations has been 
considered, including the applicability of an extra-schedular 
evaluation, whether or not they were raised by the veteran, 
as required by the holding of the Court in Schafrath v. 
Derwinski, 589, 593 (1991).  As a result, the Board finds 
that the evaluation assigned in this decision adequately 
reflects the clinically established impairment experienced by 
the veteran as there is no evidence of exceptional 
circumstances to look outside of the rating schedule for a 
disability evaluation under 38 C.F.R. § 3.321.  Accordingly, 
it must be concluded that a preponderance of the evidence 
does not warrant a disability evaluation in excess of 30 
percent for the veteran's residuals of a gunshot wound to the 
right shoulder.


ORDER

New and material evidence having not been submitted, the 
claim of service connection for arthritis of the spine as a 
result of service-connected residuals of a gunshot wound to 
the right shoulder is not reopened.

Secondary service connection for arthritis of the spine, 
based on aggravation by service-connected residuals of a 
gunshot wound to the right shoulder, is denied.

A disability evaluation in excess of 30 percent for the 
residuals of a gunshot wound to the right shoulder is denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

 

